


110 HR 3104 IH: To permit each of the territories of the United States to

U.S. House of Representatives
2007-07-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3104
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2007
			Mr. Faleomavaega (for
			 himself, Ms. Bordallo,
			 Mrs. Christensen, and
			 Mr. Fortuño) introduced the following
			 bill; which was referred to the Committee
			 on House Administration
		
		A BILL
		To permit each of the territories of the United States to
		  provide and furnish a statue honoring a citizen of the territory to be placed
		  in Statuary Hall in the same manner as statues honoring citizens of the States
		  are placed in Statuary Hall.
	
	
		1.Placement of statues of
			 citizens of Territories in Statuary Hall
			(a)In
			 generalSection 1814 of the Revised Statutes of the United States
			 (2 U.S.C. 2131) is amended by adding at the end the following new sentence:
			 For purposes of this section, the term State shall include
			 American Samoa, Guam, the Commonwealth of Puerto Rico, and the United States
			 Virgin Islands, except that the number of statues which may be provided and
			 furnished by each such jurisdiction may not exceed one..
			(b)Conforming
			 amendment regarding procedures for replacement of statuesSection
			 311 of the Legislative Branch Appropriations Act, 2001 (2 U.S.C. 2132), is
			 amended—
				(1)in
			 subsection (c), by inserting after more than two statues the
			 following: (or, in the case of American Samoa, Guam, the Commonwealth of
			 Puerto Rico, and the United States Virgin Islands, more than one
			 statue); and
				(2)by adding at the
			 end the following new subsection:
					
						(f)For purposes of
				this section, the term State shall include American Samoa, Guam,
				the Commonwealth of Puerto Rico, and the United States Virgin
				Islands.
						.
				
